991 A.2d 881 (2010)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Gregory Thomas WISNESKI, Respondent.
No. 316 WAL 2009
Supreme Court of Pennsylvania.
March 30, 2010.

ORDER
PER CURIAM.
AND NOW, this 30th day of March, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Where a motorist drives through the scene of a fatal accident and strikes the body of the accident victim, does the Commonwealth establish a prima facie case against the motorist for violating his duties to stop and render aid at the scene of the accident, if the Commonwealth is unable to prove that the victim was alive at the moment of the motorist's impact?